               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF TENNESSEE


      CALEB BASSETT,                        :
                                            :
      BLAKE BEELER,                         :
                                            :
      LOGAN OGLE, and                       :
                                            :
      FIREARMS POLICY                       :       Civil Rights Complaint
      COALITION, INC.,                      :       42 U.S.C. § 1983
                          Plaintiffs        :
                                            :
                                            :       Civil Action No. 3:21-cv-152
                                            :
             v.                             :
                                            :
      HERBERT SLATERY, in his               :
      official capacity as Attorney         :
      General of Tennessee,                 :
                                            :
      JEFF LONG, in his official            :
      Capacity as Commissioner              :
      of the Tennessee Department           :
      of Safety and Homeland Security, :
                                 Defendants :
                                            :

                                  COMPLAINT

      COME NOW Plaintiffs Caleb Bassett, Blake Beeler, Logan Ogle, and

Firearms Policy Coalition, Inc., on behalf of themselves and those similarly situated,

by and through their attorneys, and complain of Defendants Herbert Slatery and Jeff

Long as follows:



    Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 1 of 37 PageID #: 1
                                  INTRODUCTION

1.     This is an action to uphold the right to keep and bear arms as guaranteed by

       the Second Amendment to the United States Constitution. This right

       “guarantee(s) the individual right to possess and carry” firearms. District of

       Columbia v. Heller, 554 U.S. 570, 635 (2008).

2.     In Heller, the U.S. Supreme Court defined “bear arms” as to “wear, bear, or

       carry ... upon the person or in the clothing or in a pocket, for the purpose ... of

       being armed and ready for offensive or defensive action in a case of conflict

       with another person.” Id. at 584.

3.     In McDonald v. City of Chicago, 561 U.S. 742, 750, 791 (2010), the Supreme

       Court confirmed that the rights protected by the Second Amendment are

       “among those fundamental rights necessary to our system of ordered liberty,”

       and held that the Second Amendment is incorporated as applicable to the

       states through the Fourteenth Amendment.

4.     “The very enumeration of the right (to keep and bear arms) takes out of the

       hands of government—even the Third Branch of Government—the power to

       decide on a case-by-case basis whether the right is really worth insisting

       upon.” Heller, 554 U.S. at 634 (italics original). “Constitutional rights are

       enshrined with the scope they were understood to have when the people



                                            2

     Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 2 of 37 PageID #: 2
       adopted them, whether or not future legislatures or (yes) even future judges

       think that scope too broad.” Id. at 634-35.

5.     The “central”—but not the only—holding of the Supreme Court in Heller is

       “that the Second Amendment protects a personal right to keep and bear arms

       for lawful purposes, most notably for self-defense within the home.”

       McDonald, 561 U.S. at 780. The Second Amendment also “guarantee(s) the

       individual right to possess and carry weapons in case of confrontation.”

       Heller, 554 U.S. at 592.

6.     This is particularly true when it comes to handguns, as the Heller Court has

       explicitly recognized the handgun as “the quintessential self-defense weapon”

       in the United States, and that a complete prohibition on its carry and use is

       necessarily invalid. Heller, 554 U.S. at 629.

7.     Plaintiffs wish to exercise their fundamental, constitutionally guaranteed right

       to carry loaded, operable handguns on their person, outside their homes, while

       in public, for lawful purposes including immediate self-defense. But they

       cannot because of the laws policies, practices, and customs that Defendants

       have been and continue to actively enforce today.

8.     The State of Tennessee prohibits a certain class of law-abiding responsible

       citizens—namely, adults who have reached the age of 18 but are not yet 21—

       from fully exercising the right to keep and bear arms as guaranteed them under


                                           3

     Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 3 of 37 PageID #: 3
       the Second Amendment. At 18 years of age, law-abiding citizens in this

       country are considered adults for almost all purposes and certainly for the

       purposes of the exercise of fundamental constitutional rights. Yet the State

       bans such persons from carrying a loaded handgun in public for self-defense

       or any other lawful purpose under a criminal statutory scheme that Defendants

       actively administer, implement, and enforce against all such individuals.

9.     Tennessee currently bars the carrying of handguns by ordinary citizens in

       public for self-defense unless they first acquire one of two available permits

       to carry a handgun: an “enhanced handgun carry permit” under Tenn. Code

       Ann. § 39-17-1351 or a “concealed handgun carry permit” under Tenn. Code

       Ann. § 39-17-1366. Tenn. Code Ann. § 39-17-1307 (prohibiting the general

       carry of firearms with the intent to go armed); Tenn. Code Ann. § 39-17-

       1308(a)(2) (establishing that a permit to carry a handgun pursuant to §§ 39-

       17-1351 or 39-17-1366 is a defense to prosecution for a violation of § 39-17-

       1307).

10. On April 8, 2021, Tennessee Governor signed into law Senate Bill 765 under

       Tennessee Public Chapter No. 108 (“PC 108”), which becomes effective on

       July 1, 2021.

11. PC 108 creates, in pertinent part, a new exception to the general prohibitions

       under section 39-17-1307 that provides for lawful permitless carry


                                          4

     Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 4 of 37 PageID #: 4
        (hereinafter the “PC 108 Exception”). However, this newly added permitless

        carry exception expressly applies only to individuals who are at least 21 years

        old. It excludes all young adults under 21 years of age (with the narrow

        exception of those who are at least 18 years old and are active or dishonorably

        discharged members of federal or state military branches).

    12. The individual Plaintiffs in this case and all those similarly situated are not

        eligible to receive either permit to carry a handgun, nor do they fall within the

        PC 108 Exception because, although they are adult individuals over 18 years

        old, they are under 21 years old. Tenn. Code Ann. § 39-17-1351(b)(1) (“the

        department shall issue a permit to the applicant; provided … [¶] The applicant

        is at least twenty-one (21) years of age”);1 Tenn. Code Ann. § 39-17-

        1366(b)(3) (requiring applicants be eligible pursuant to § 39-17-1351(b) to

        obtain a concealed handgun carry permit).

    13. Specifically, even though the Supreme Court in Heller has declared that to

        “bear arms” includes the “carry (of a firearm) ... in a pocket, for the purpose

        ... of being armed and ready for offensive or defensive action in a case of

        conflict with another person,” 554 U.S. at 584, Plaintiffs and those similarly

        situated are prohibited on pain of criminal sanction from carrying a handgun


1
       As noted, the only exception for adults under the age of 21 is for those who
are at least 18 and are active or honorably discharged members of state or federal
military branches. Tenn. Code Ann. § 39-17-1351(b)(2).
                                            5

      Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 5 of 37 PageID #: 5
    in public pursuant to Tenn. Code Ann. § 39-17-1307 (including under the new

    PC 108 Exception which expressly excludes them from the permitless carry

    exception), and they are deemed absolutely ineligible to obtain either permit

    to carry a handgun pursuant to Tenn. Code Ann. §§ 39-17-1351(b)(1) and 39-

    17-1366(b)(3),    laws    that   Defendants     are   actively   administering,

    implementing, and enforcing against them.

14. Although Tenn. Code Ann. § 39-17-1308 establishes the possession of either

    an enhanced handgun carry permit or concealed handgun carry permit as a

    defense to the general prohibition to carrying firearms—and by extension an

    avenue to the legal carriage of a loaded handgun in public—Defendants’

    active enforcement of the State’s prohibitions against adults under the age of

    21 bars a broad class of persons, including Plaintiffs Bassett, Beeler, and Ogle,

    and all those who are similarly situated, from obtaining either permit to carry

    a handgun, and therefore categorically blocks them from the sole means of

    access for the lawful carry of a loaded handgun on their person in public, in

    direct violation of the Second and Fourteenth Amendments to the United

    States Constitution.

15. Likewise, once PC 108 becomes effective on July 1, 2021, the amendment to

    Tenn. Code Ann. § 39-17-1307 which creates an exception to the general

    prohibition on carrying a loaded firearm without a permit is expressly not


                                        6

  Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 6 of 37 PageID #: 6
    applicable to legal adults aged 18 to 21 years old, and therefore continues to

    leave the named Plaintiffs and those similarly situated precisely where they

    stood before the bill’s signing: without a lawful means to exercise their

    fundamental right to carry a loaded handgun in public for self-defense or other

    lawful purposes.

16. Throughout American history, arms carrying was a right available to all

    peaceable citizens. Sometimes, it was even a duty. See e.g., David B. Kopel

    & Joseph G.S. Greenlee, The Second Amendment Rights of Young Adults, 43

    S. Ill. U. L.J. 495, 573–577, 587 (2019) (listing illustrations of statutes

    requiring arms carrying by members of the general public to travel, work in

    the fields, work on roads and bridges, attend church, and attend court).

17. Moreover, young adults between 18 and 21 were fully protected by the

    Second Amendment at the time of its ratification. Hundreds of statutes from

    the colonial and founding eras not only permitted but required 18-to-20-year-

    olds to keep and bear arms. See generally The Second Amendment Rights of

    Young Adults, 43 S. Ill. U. L.J. at 573–577, 587.

18. At the time of the Founding, peaceable individuals 18 and older had the right

    to carry arms for self-defense and other lawful purposes. The tradition of

    disarming violent and dangerous persons was practiced from medieval

    England through mid-20th century America, but there is no tradition of


                                       7

  Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 7 of 37 PageID #: 7
     disarming nonviolent people like Plaintiffs Bassett, Beeler, and Ogle. See

     generally Joseph G.S. Greenlee, The Historical Justification for Prohibiting

     Dangerous Persons from Possessing Arms, 20 WYO. L. REV. 249 (2020).

19. Yet, Tennessee law erects an absolute barrier to the exercise of this right for

     Plaintiffs Bassett, Beeler, and Ogle, and all similarly situated 18-to-20-year-

     old citizens, by rendering them statutorily ineligible for the permits that the

     State mandates to lawfully carry a loaded handgun within its borders, and

     Defendants actively administer, implement, and enforce this statutory barrier

     pursuant to Tenn. Code Ann. §§ 39-17-1351(b)(1), 39-17-1366(b)(3), and 39-

     17-1307, and their related regulations, policies, practices, and customs

     designed to propagate the scheme denying the exercise of this fundamental

     right. And they will continue to so deny such individuals under the new PC

     108 Exception when it becomes effective.

20. A violation of the State’s prohibitions that Defendants actively enforce carries

     with it significant penal consequences: a first violation is a Class C

     Misdemeanor punishable by a fine up to $500, incarceration for up to exceed

     thirty days, or both; a subsequent violation is a Class B Misdemeanor

     punishable by a fine up to $500, incarceration for up to six months, or both;

     and if the violation occurs in a place open to the public with one or more

     persons present it is a Class A Misdemeanor punishable by a fine up to $2,500,


                                        8

  Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 8 of 37 PageID #: 8
    incarceration for up to eleven months, twenty-nine days, or both. Tenn. Code

    Ann. §§ 39-17-1307(a)(2)(A-C).

21. Thus, these laws that Defendants actively enforce prohibit Plaintiffs and those

    similarly situated from carrying loaded handguns in any place other than their

    place of residence, place of business, or personal premises, Tenn Code Ann.

    §§ 39-17-1307, 39-17-1308(a)(3)(A-C), and will continue to do so under the

    new PC 108 Exception, even for purposes of self-defense, in direct violation

    of the Second and Fourteenth Amendments to the United States Constitution

    under the authorities of Heller and McDonald and their progeny.


                                     PARTIES

22. Plaintiff Caleb Bassett is a natural person, over the age of 18 but under the

    age of 21, a citizen of Knox County, Tennessee and the United States, and a

    member of Firearms Policy Coalition. Plaintiff Bassett has never been

    charged with nor convicted of any misdemeanor or felony offense. It is his

    present intention and desire to procure either a concealed handgun carry

    permit or enhanced handgun carry permit to be able to lawfully carry a loaded

    handgun in public, including for purposes of self-defense, without violating

    the State’s law. As a result of Defendants’ active administration,

    implementation, and enforcement of Tenn. Code Ann. §§ 39-17-1351(b)(1)

    and    39-17-1366(b)(3),    as    well   as   their   eventual   administration,

                                        9

  Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 9 of 37 PageID #: 9
     implementation, and enforcement of the PC 108 Exception, however, Plaintiff

     Bassett is and will remain precluded from obtaining either permit to carry a

     handgun. Consequently, he is and will otherwise remain subject to the carry

     restrictions under Section 39-17-1307, which, inter alia, bar him from

     carrying a loaded handgun in public for purposes of self-defense or other

     lawful purposes.

23. Plaintiff Blake Beeler is a natural person, over the age of 18 but under the age

     of 21, a citizen of Knox County, Tennessee and the United States, and a

     member of Firearms Policy Coalition. Plaintiff Beeler has never been charged

     with nor convicted of any misdemeanor or felony offense. It is his present

     intention and desire to procure either a concealed handgun carry permit or

     enhanced handgun carry permit to be able to lawfully carry a loaded handgun

     in public, including for purposes of self-defense, without violating the State’s

     law. As a result of Defendants’ active administration, implementation, and

     enforcement of Tenn. Code Ann. §§ 39-17-1351(b)(1) and 39-17-1366(b)(3),

     as well as their eventual administration, implementation, and enforcement of

     the PC 108 Exception, however, Plaintiff Beeler is and will remain precluded

     from obtaining either permit to carry a handgun. Consequently, he is and will

     otherwise remain subject to the carry restrictions under Section 39-17-1307,




                                        10

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 10 of 37 PageID #: 10
    which, inter alia, bar him from carrying a loaded handgun in public for

    purposes of self-defense or other lawful purposes.

24. Plaintiff Logan Ogle is a natural person, over the age of 18 but under the age

    of 21, a citizen of Knox County, Tennessee and the United States, and a

    member of Firearms Policy Coalition. Plaintiff Ogle has never been charged

    with nor convicted of any misdemeanor or felony offense. It is his present

    intention and desire to procure either a concealed handgun carry permit or

    enhanced handgun carry permit to be able to lawfully carry a loaded handgun

    in public, including for purposes of self-defense, without violating the State’s

    law. As a result of Defendants’ active administration, implementation, and

    enforcement of Tenn. Code Ann. §§ 39-17-1351(b)(1) and 39-17-1366(b)(3),

    as well as their eventual administration, implementation, and enforcement of

    the PC 108 Exception, however, Plaintiff Ogle is and will remain precluded

    from obtaining either permit to carry a handgun. Consequently, he is and will

    otherwise remain subject to the carry restrictions under Section 39-17-1307,

    which, inter alia, bar him from carrying a loaded handgun in public for

    purposes of self-defense or other lawful purposes.

25. Plaintiff Firearms Policy Coalition Firearms Policy Coalition, Inc. (“FPC”) is

    a 501(c)(4) non-profit organization incorporated under the laws of Delaware

    with its principal place of business in Sacramento, California. The purposes


                                       11

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 11 of 37 PageID #: 11
    of FPC include defending and promoting the People’s rights—especially the

    fundamental, individual Second Amendment right to keep and bear arms—

    advancing individual liberty, and restoring freedom. FPC serves its members

    and the public through legislative advocacy, grassroots advocacy, litigation

    and legal efforts, research, education, outreach, and other programs. FPC’s

    members reside both within and outside Tennessee. FPC represents its

    members and supporters—who include gun owners, prospective gun owners,

    permit firearm retailers, and others—and brings this action on behalf of itself,

    its members, including the named Plaintiffs herein, supporters who possess

    all the indicia of membership, and similarly situated members of the public.

    FPC’s members and supporters have been adversely and directly harmed by

    Defendants’ administration, implementation, and enforcement of the laws,

    and related regulations, policies, practices, and customs challenged herein and

    will otherwise remain so adversely and directly affected under the PC 108

    Exception once it becomes effective. FPC has expended and diverted

    resources because of Defendants’ actions in propagating the same.

26. Defendant Herbert Slatery is the Attorney General of the Tennessee and is

    responsible for overseeing, implementing, and enforcing the State’s criminal

    laws, regulatory programs, and related policies, practices, and customs

    including the State’s handgun carry permitting scheme pursuant to Tenn.


                                       12

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 12 of 37 PageID #: 12
    Code Ann. §§ 39-17-1351(b)(1) and 39-17-1366(b)(3), the general

    prohibition against carrying loaded handguns in public without the statutorily

    mandated carry permits pursuant to Tenn. Code Ann. § 39-17-1307, including

    the PC 108 Exception once it becomes effective, and the related regulations,

    policies, practices, and customs designed to propagate the same. He is sued in

    his official capacity.

27. Defendant Jeff Long is sued in his official capacity as the Commissioner of

    the Tennessee Department of Safety and Homeland Security (“TNDS”). The

    TNDS is responsible for enforcing the State’s criminal laws and

    implementing and administering certain regulatory programs, including the

    State’s concealed carry permitting regime and the general prohibition against

    carrying loaded handguns in public without the statutorily mandated carry

    permits, including the PC 108 Exception once it becomes effective. The

    Tennessee Highway Patrol (“THP”), which is charged with the enforcement

    of the State’s criminal laws throughout Tennessee, is a division of the TNDS.

    See https://publications.tnsosfiles.com/rules/1340/1340-history.pdf (Rules of

    Tennessee Department of Safety and Homeland Security, listing the divisions

    of the TNDS, which include the Highway Patrol Division).

28. As such, Defendant Long is responsible for administering, implementing, and

    enforcing by and through TNDS and the THP the handgun carry scheme


                                      13

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 13 of 37 PageID #: 13
     pursuant to Tenn. Code Ann. §§ 39-17-1351(b)(1) and 39-17-1366(b)(3), the

     general prohibition against carrying loaded handguns in public without the

     statutorily mandated carry permits pursuant to Tenn. Code Ann. § 39-17-

     1307, including the PC 108 Exception once it becomes effective, and the

     related regulations, policies, practices, and customs designed to propagate the

     same.


                         JURISDICTION AND VENUE

29. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, which confer

     original jurisdiction on federal district courts to hear suits alleging the

     violation of rights and privileges under the United States Constitution.

30. This action based on a violation of Plaintiffs’ constitutional rights is brought

     under 42 U.S.C. § 1983 and seeks declaratory and injunctive relief pursuant

     to 28 U.S.C. §§ 2201 and 2202, as well as attorneys’ fees and costs pursuant

     to 42 U.S.C. § 1988.

31. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as a

     substantial part of the events and omissions giving rise to Plaintiffs’ claims

     occurred in the Eastern District of Tennessee.


                             THE LAWS AT ISSUE

32. Tenn. Code Ann. § 39-17-1307(a)(1) prohibits the “carr[ying], with the intent

     to go armed, a firearm or club.”
                                        14

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 14 of 37 PageID #: 14
    33. Under Section 39-17-1307(a)(2)(A-C), both the open and concealed carry of

        a handgun in public are generally criminalized.

    34. Unless a person falls within a special class of exemptions,2 this general ban

        on public carry criminalizes all firearms carrying except the open carrying of

        unloaded firearms, carrying at a person’s place of residence, business, or other

        personal premises, carrying for hunting or sport, or carrying of long guns to

        protect livestock. Tenn. Code Ann. § 39-17-1308(a)(1)-(11).

    35. As noted, the PC 108 Exception was signed into law on April 8, 2021, and

        becomes effective July 1, 2021. In pertinent part, the underlying bill amends

        Tenn. Code Ann. § 39-17-1307 by adding the following new subsection:

               (g) It is an exception to the application of subsection (a) that a
               person carrying whether openly or concealed a handgun and:
                       (1)(A) The person is at least twenty-one (21) years of age;
               or
                       (B) The person is at least eighteen (18) years of age and:
                              (i) Is an honorably discharged or retired veteran of
                       the United States armed forces;
                              (ii) Is an honorably discharged member of the army
                       national guard, the army reserve, the navy reserve, the
                       marine reserve, the air national guard, the air force reserve,
                       or the coast guard reserve, who has successfully completed
                       a basic training program; or
                              (iii) Is a member of the United States armed forces
                       on active duty status or is a current member of the army


2
       The exemptions apply only to certain members of law enforcement, the
military, or the judiciary. Tenn. Code Ann. §§ 39-17-1308(a)(2), (a)(6), (a)(7),
(a)(10), (a)(11), 39-17-1315.

                                             15

     Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 15 of 37 PageID #: 15
                nation guard, the army reserve, the navy reserve, the
                marine corps reserve, the air national guard, the air force
                reserve, or the coast guard reserve, who has successfully
                completed a basic training program;
                (2) The person lawfully possesses the handgun; and
                (3) The person is in a place where the person is lawfully
          present.


36. Until PC 108 becomes effective, the only avenue for an ordinary law-abiding

    person to lawfully carry a loaded handgun in public is to qualify for and obtain

    an “enhanced handgun carry permit” or a “concealed handgun carry permit.”

    Tenn. Code Ann. §§ 39-17-1351, 39-17-1366. However, for young adults who

    have not yet attained the age of 21, only the few who fall into the class of

    active or honorably discharged members of state or federal military branches

    are eligible for either such permit. Tenn. Code Ann. §§ 39-17-1351(b)(2), 39-

    17-1366 (b)(3). All other law-abiding young adults, including Plaintiffs and

    all those similarly situated, are otherwise deemed entirely ineligible simply

    because they are not at least 21 years old. Tenn. Code Ann. §§ 39-17-

    1351(b)(1), 39-17-1366 (b)(3).

37. Even once PC 108 becomes effective, as a result of the express age

    requirement set forth in what will become Section 39-17-1307(g)(1)(A),

    ordinary law-abiding people aged 18 to 20 will still be left without a lawful

    avenue to carry a loaded handgun in public in the exercise of their

    fundamental rights.

                                       16

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 16 of 37 PageID #: 16
  38. Consequently, the laws, and related regulatory programs, policies, practices,

     and customs concerning the State’s handgun carry permitting regime and the

     general prohibition against carrying loaded handguns in public without the

     statutorily mandated carry permits, which Defendants actively administer,

     implement, and enforce, flatly ban all law-abiding adults who are 18 to 20

     years of age from exercising the right to carry a loaded handgun in public

     (unless they happen to fall within the narrow class of active or honorably

     discharged members of the armed forces), and Defendants will continue to

     do so under the PC 108 Exception which will continue to impose this bar

     against all such law-abiding young adults.


           THE IMPACT OF THE BAN ON THE PLAINTIFFS

                       Facts Relating to Plaintiff Bassett

39. The foregoing paragraphs are incorporated herein as if set forth in full.

40. Plaintiff Bassett is a 19-year-old resident of Knox County, Tennessee.

41. Plaintiff Bassett works full time as a welder.

42. Plaintiff Bassett is a law-abiding, responsible citizen.

43. Plaintiff Bassett is not a member of any federal or state branch or unit of armed

     forces.

44. Plaintiff Bassett is a member of Plaintiff FPC.



                                        17

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 17 of 37 PageID #: 17
45. For self-defense and other lawful purposes, Plaintiff Bassett desires to carry a

     loaded handgun in public outside of the home. Plaintiff Bassett has grown

     increasingly concerned with the rise in civil unrest, rioting, and street violence

     evident over the past year, and seeks to be able to protect himself in public.

46. Plaintiff Bassett would lawfully acquire a handgun for such purposes upon his

     acquisition of a permit to carry a handgun.

47. Based     on   Defendants’     active     administration,   implementation,    and

     enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366, as well as

     their eventual administration, implementation, and enforcement of the PC 108

     Exception, however, Defendants are precluding and will continue to preclude

     Plaintiff Bassett from obtaining a permit to carry a handgun and are subjecting

     and will continue to subject him to the carry prohibitions under Tenn. Code

     Ann. § 39-17-1307, which criminalize his carrying of a loaded handgun

     outside the home in public for any purpose, including self-defense.

48. Due to Defendants’ current administration, implementation, and enforcement

     of the State’s handgun carry permitting regime pursuant to Tenn. Code Ann.

     §§ 39-17-1351(b)(1) and 39-17-1366(b)(3), the general prohibition against

     carrying loaded handguns in public without the statutorily mandated carry

     permits, and their eventual administration, implementation, and enforcement

     of the PC 108 Exception, should Plaintiff Bassett even attempt to carry a


                                         18

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 18 of 37 PageID #: 18
    loaded handgun in public for any lawful purposes, including self-defense, he

    will become subject to criminal prosecution, conviction, and significant

    sanctions under Tenn. Code Ann. §§ 39-17-1307(2)(A-C).

49. Thus, although Plaintiff Bassett can vote, serve on a jury, hold public office,

    marry, sign legally binding contracts, join or be drafted into the armed forces,

    be called upon for federal and state militia service, and be held fully

    accountable before the law for criminal acts to the point of being executed,

    see 18 U.S.C. § 3591, Defendants’ active administration, implementation, and

    enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366, and their

    eventual administration, implementation, and enforcement of the PC 108

    Exception, bars and will continue to bar Plaintiff Bassett from obtaining a

    permit to carry a handgun in public or otherwise lawfully carrying a handgun

    in public without a permit and thus bars and will continue to bar his right, in

    total, to lawfully carry a loaded handgun in public throughout this State under

    Section 39-17-1307.

50. Ironically, pursuant to Tennessee Statutes, § 39-17-1307, et seq., 18-to-20-

    year-olds may be prosecuted for numerous firearms-related offenses and are

    thereby considered mature enough to be held fully accountable for their

    criminal actions. Yet, under the state law, regulatory programs, and related

    policies, practices, and customs concerning the State’s handgun carry


                                       19

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 19 of 37 PageID #: 19
     permitting regime which Defendants are actively enforcing, and which they

     will continue to enforce under the PC 108 Exception, even the most law-

     abiding 18-to-20-year-olds are deemed categorically too immature and

     irresponsible to carry loaded handguns in public for self-defense or any other

     lawful purpose. This is so even though they would, overnight, supposedly

     become mature and responsible enough if they were to join the military.

51. Plaintiff Bassett is a responsible, law-abiding, peaceable citizen who is

     otherwise fully eligible for a permit and has no history of violent behavior or

     other conduct that poses any threat or danger to the public.

52. Plaintiff Bassett desires to obtain a permit to carry a handgun, or to otherwise

     be exempt from the permit requirement, so that he would be exempt from the

     restrictions imposed by Tenn. Code Ann. § 39-17-1307 and able to carry a

     loaded handgun in the lawful exercise of his fundamental right to keep and

     bear arms for self-defense and other lawful purposes.

53. Plaintiff Bassett has abstained from carrying a loaded handgun in public for

     all lawful purposes including self-defense, based on a real risk and credible

     fear of arrest, prosecution, monetary sanction, and incarceration pursuant to

     Tenn. Code Ann. § 39-17-1307, as implemented, enforced, directed, and

     otherwise propagated by Defendants, should Plaintiff Bassett even attempt to

     carry a loaded handgun in public for lawful purposes including self-defense.


                                        20

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 20 of 37 PageID #: 20
     And, absent the relief sought herein, he will have no choice but to continue

     abstaining from the exercise of this fundamental right even after July 1, 2021,

     because the PC 108 Exception continues to impose the same statutory bar.

54. Because Plaintiff Bassett is a law-abiding citizen and he would face criminal

     sanction for any attempt to carry a loaded handgun in public in violation of

     the permitting scheme, Defendants’ active administration, implementation,

     and enforcement of Tenn. Code Ann. §§ 39-17-1307, 39-17-1351, and 39-17-

     1366, and the related regulations, policies, practices, and customs designed to

     implement and enforce the same, has forced Plaintiff Bassett to refrain from

     exercising his fundamental right to carry a loaded handgun in public for self-

     defense and other lawful purposes. And their eventual administration,

     implementation, and enforcement of the PC 108 Exception will continue to

     force Plaintiff Bassett into this untenable position.

                        Facts Relating to Plaintiff Beeler

55. The foregoing paragraphs are incorporated herein as if set forth in full.

56. Plaintiff Beeler is an 18-year-old resident of Knox County, Tennessee.

57. Plaintiff Beeler currently works part-time, and will be enrolling in full time

     college in the fall of 2021.

58. Plaintiff Beeler is a law-abiding, responsible citizen.




                                         21

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 21 of 37 PageID #: 21
59. Plaintiff Beeler is not a member of any federal or state branch or unit of armed

     forces.

60. Plaintiff Beeler is a member of Plaintiff FPC.

61. For self-defense and other lawful purposes, Plaintiff Beeler desires to carry a

     loaded handgun in public outside of the home. As a result of his work

     schedule, Plaintiff Beeler must often leave his place of employment between

     8:30 and 9:30 p.m. and walk through a dark parking lot to his vehicle. The

     parking lot and exterior or his place of employment are known to attract

     homeless and vagrants who frequent the area.

62. Plaintiff Beeler would lawfully acquire a handgun for such purposes upon his

     acquisition of a permit to carry a handgun.

63. Based      on   Defendants’   active     administration,   implementation,   and

     enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366, and their

     eventual administration, implementation, and enforcement of the PC 108

     Exception, however, Defendants are precluding and will continue to preclude

     Plaintiff Beeler from obtaining a permit to carry a handgun and are subjecting

     and will continue to subject Plaintiff Beeler to the carry prohibitions under

     Tenn. Code Ann. § 39-17-1307, which criminalize his carrying of a loaded

     handgun outside the home in public for any purpose, including self-defense.




                                        22

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 22 of 37 PageID #: 22
64. Due to Defendants’ administration, implementation, and enforcement of the

    State’s handgun carry permitting regime pursuant to Tenn. Code Ann. §§ 39-

    17-1351(b)(1) and 39-17-1366(b)(3), the general prohibition against carrying

    loaded handguns in public without the statutorily mandated carry permits, and

    their eventual administration, implementation, and enforcement of the PC 108

    Exception, should Plaintiff Beeler even attempt to carry a loaded handgun in

    public for all lawful purposes including self-defense, he will become subject

    to prosecution, conviction, and significant sanctions under Tenn. Code Ann.

    §§ 39-17-1307(2)(A-C).

65. Thus, although Plaintiff Beeler can vote, serve on a jury, hold public office,

    marry, sign legally binding contracts, join or be drafted into the armed forces,

    be called upon for federal and state militia service, and even be held fully

    accountable before the law for criminal actions to the point of being executed,

    see 18 U.S.C. § 3591), Defendants’ active administration, implementation,

    and enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366 and their

    eventual administration, implementation, and enforcement of the PC 108

    Exception, bars and will continue to bar Plaintiff Beeler from obtaining a

    permit to carry a handgun in public or otherwise lawfully carrying a handgun

    in public without a permit and thus bars and will continue to bar his right, in




                                       23

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 23 of 37 PageID #: 23
    total, to lawfully carry a loaded handgun in public throughout this State under

    Section 39-17-1307.

66. Ironically, pursuant to Tennessee Statutes, § 39-17-1307, et seq., 18-to-20-

    year-olds may be prosecuted for numerous firearms-related offenses and are

    thereby considered mature enough to be held fully accountable for their

    criminal actions. Yet, under the state law, regulatory programs, and related

    policies, practices, and customs concerning the State’s handgun carry

    permitting regime which Defendants are actively enforcing, and which they

    will continue to enforce under the PC 108 Exception, even the most law-

    abiding 18-to-20-year-olds are deemed categorically too immature and

    irresponsible to loaded carry handguns in public for self-defense or any other

    lawful purpose. This is so even though they would, overnight, supposedly

    become mature and responsible enough if they were to join the military.

67. Plaintiff Beeler is a responsible, law-abiding, peaceable citizen who is

    otherwise fully eligible for a permit and has no history of violent behavior or

    other conduct that poses any threat or danger to the public.

68. Plaintiff Beeler desires to obtain a permit to carry a handgun, or to otherwise

    be exempt from the permit requirement, so that he would be exempt from the

    restrictions imposed by Section 39-17-1307 and able to carry a loaded




                                       24

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 24 of 37 PageID #: 24
    handgun in the lawful exercise of his fundamental right to keep and bear arms

    for self-defense and other lawful purposes.

69. Plaintiff Beeler has abstained from carrying a loaded handgun in public for

    all lawful purposes including self-defense, based on a real risk and credible

    fear of arrest, prosecution, monetary sanction, and incarceration pursuant to

    Tenn. Code Ann. § 39-17-1307, as implemented, enforced, directed, and

    otherwise propagated by Defendants, should Plaintiff Beeler even attempt to

    carry a loaded handgun in public for lawful purposes including self-defense.

    And, absent the relief sought herein, he will have no choice but to continue

    abstaining from the exercise of this fundamental right even after July 1, 2021,

    because the PC 108 Exception continues to impose the same statutory bar.

70. Because Plaintiff Beeler is a law-abiding citizen and he would face criminal

    sanction for any attempt to carry a loaded handgun in public in violation of

    the permitting scheme, Defendants’ active administration, implementation,

    and enforcement of Tenn. Code Ann. § 39-17-1307, 39-17-1351, and 39-17-

    1366, and the related regulations, policies, practices, and customs designed to

    implement and enforce the same, has forced Plaintiff Beeler to refrain from

    exercising his fundamental right to carry a loaded handgun in public for self-

    defense and other lawful purposes. And their eventual administration,




                                       25

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 25 of 37 PageID #: 25
     implementation, and enforcement of the PC 108 Exception will continue to

     force Plaintiff Beeler into this untenable position.

                        Facts Relating to Plaintiff Ogle

71. The foregoing paragraphs are incorporated herein as if set forth in full.

72. Plaintiff Ogle is a 19-year-old resident of Knox County, Tennessee.

73. Plaintiff Ogle is a full-time student.

74. Plaintiff Ogle is a law-abiding, responsible citizen.

75. Plaintiff Ogle is not a member of any federal or state branch or unit of armed

     forces.

76. Plaintiff Ogle is a member of Plaintiff FPC.

77. For self-defense and other lawful purposes, Plaintiff Ogle desires to carry a

     loaded handgun in public outside of the home. Plaintiff Ogle wishes to be able

     to effectively defend himself outside the home. He additionally wishes to be

     able to provide effective defense of his parents, both of whom have health

     issues, while he is out in public in their company.

78. Plaintiff Ogle owns and possesses a Sig model M17 handgun that he would

     carry in public for self-defense if it were lawful for him to do so.

79. Based      on   Defendants’   active     administration,   implementation,   and

     enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366, and their

     eventual administration, implementation, and enforcement of the PC 108


                                        26

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 26 of 37 PageID #: 26
    Exception, however, Defendants are precluding and will continue to preclude

    Plaintiff Ogle from obtaining a permit to carry a handgun and are therefore

    subjecting and will continue to subject Plaintiff Ogle to the carry prohibitions

    under Tenn. Code Ann. § 39-17-1307, which criminalize his carrying of a

    loaded handgun outside the home in public for any purpose, including self-

    defense.

80. Due to Defendants’ administration, implementation, and enforcement of the

    State’s handgun carry permitting regime pursuant to Tenn. Code Ann. §§ 39-

    17-1351(b)(1) and 39-17-1366(b)(3), the general prohibition against carrying

    loaded handguns in public without the statutorily mandated carry permits, and

    their eventual administration, implementation, and enforcement of the PC 108

    Exception, should Plaintiff Ogle even attempt to carry a loaded handgun in

    public for all lawful purposes including self-defense, he will become subject

    to prosecution, conviction, and significant sanctions under Tenn. Code Ann.

    §§ 39-17-1307(2)(A-C).

81. Thus, although Plaintiff Ogle can vote, serve on a jury, hold public office,

    marry, sign legally binding contracts, join or be drafted into the armed forces,

    be called upon for federal and state militia service, and even be held fully

    accountable before the law for criminal actions to the point of being executed,

    see 18 U.S.C. § 3591), Defendants’ active administration, implementation,


                                       27

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 27 of 37 PageID #: 27
    and enforcement of Tenn. Code Ann. §§ 39-17-1351 and 39-17-1366 and their

    eventual administration, implementation, and enforcement of the PC 108

    Exception, bars and will continue to bar Plaintiff Ogle from obtaining a permit

    to carry a handgun in public or lawfully carry a handgun in public without a

    permit and thus bars and will continue to bar his right, in total, to lawfully

    carry a loaded handgun in public throughout this State under Section 39-17-

    1307.

82. Ironically, pursuant to Tennessee Statutes, § 39-17-1307, et seq., 18-to-20-

    year-olds may be prosecuted for numerous firearms-related offenses and are

    thereby considered mature enough to be held fully accountable for their

    criminal actions. Yet, under the state law, regulatory programs, and related

    policies, practices, and customs concerning the State’s handgun carry

    permitting regime which Defendants are actively enforcing, and which they

    will continue to enforce under the PC 108 Exception, even the most law-

    abiding 18-to-20-year-olds are deemed categorically too immature and

    irresponsible to loaded carry handguns in public for self-defense or any other

    lawful purpose. This is so even though they would, overnight, supposedly

    become mature and responsible enough if they were to join the military.




                                       28

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 28 of 37 PageID #: 28
83. Plaintiff Ogle is a responsible, law-abiding, peaceable citizen who is

    otherwise fully eligible for a permit and has no history of violent behavior or

    other conduct that poses any threat or danger to the public.

84. Plaintiff Ogle desires to obtain a permit to carry a handgun, or to otherwise

    be exempt from the permit requirement, so that he would be exempt from the

    restrictions imposed by Section 39-17-1307 and able to carry a loaded

    handgun in the lawful exercise of his fundamental right to keep and bear arms

    for self-defense and other lawful purposes.

85. Plaintiff Ogle has abstained from carrying a loaded handgun in public for all

    lawful purposes including self-defense, based on a real risk and credible fear

    of arrest, prosecution, monetary sanction, and incarceration pursuant to Tenn.

    Code Ann. § 39-17-1307, as implemented, enforced, directed, and otherwise

    propagated by Defendants, should Plaintiff Ogle even attempt to carry a

    loaded handgun in public for lawful purposes including self-defense. And,

    absent the relief sought herein, he will have no choice but to continue

    abstaining from the exercise of this fundamental right even after July 1, 2021,

    because the PC 108 Exception continues to impose the same statutory bar.

86. Because Plaintiff Ogle is a law-abiding citizen and he would face criminal

    sanction for any attempt to carry a loaded handgun in public in violation of

    the permitting scheme, Defendants’ active administration, implementation,


                                       29

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 29 of 37 PageID #: 29
    and enforcement of Tenn. Code Ann. § 39-17-1307, 39-17-1351, and 39-17-

    1366, and the related regulations, policies, practices, and customs designed to

    implement and enforce the same, has forced Plaintiff Ogle to refrain from

    exercising his fundamental right to carry a loaded handgun in public for self-

    defense and other lawful purposes. And their eventual administration,

    implementation, and enforcement of the PC 108 Exception will continue to

    force Plaintiff Ogle into this untenable position.


                                Facts Relating to
                      Plaintiff Firearms Policy Coalition

87. The foregoing paragraphs are incorporated herein as if set forth in full.

88. FPC is a 501(c)(4) non-profit organization incorporated under the laws of

    Delaware with its principal place of business in Sacramento, California.

89. The purposes of FPC include defending and promoting the People’s rights—

    especially the fundamental, individual Second Amendment right to keep and

    bear arms—advancing individual liberty, and restoring freedom. FPC serves

    its members and the public through legislative advocacy, grassroots advocacy,

    litigation and legal efforts, research, education, outreach, and other programs.

90. FPC has members throughout the United States, who reside both within and

    outside Tennessee.




                                       30

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 30 of 37 PageID #: 30
91. FPC represents its members and supporters, who include gun owners,

    prospective gun owners, licensed firearm retailers, and others.

92. FPC brings this action on behalf of itself, its members, including the named

    individual Plaintiffs herein, supporters who possess all the indicia of

    membership, and similarly situated members of the public.

93. FPC’s members and supporters, and those similarly situated, have been

    adversely    and   directly   harmed     by    Defendants’    administration,

    implementation, and enforcement of the laws, regulations, policies, practices,

    and customs challenged herein. And, absent the relief sought herein, they will

    continue to be so adversely and directly affected under the PC 108 Exception

    once it becomes effective.

94. FPC reasonably fears the prosecution of its members and supporters, and

    those similarly situated, by and through Defendants’ administration,

    implementation, and enforcement of the laws, regulations, policies, practices,

    and customs challenged herein.

95. FPC has expended and diverted resources because of the Defendants’

    administration, implementation, and enforcement and resultant policies,

    practices, and customs challenged herein.




                                      31

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 31 of 37 PageID #: 31
    COUNT I: VIOLATION OF THE SECOND AND FOURTEENTH
                         AMENDMENTS
                 (All Plaintiffs v. All Defendants)

96. The foregoing paragraphs are hereby incorporated herein as if set forth in full.

97. The Second Amendment of the United States Constitution provides that “the

     right of the people to keep and bear arms shall not be infringed.” This

     constitutional guarantee is incorporated against the States through the

     Fourteenth Amendment. McDonald, 561 U.S. at 791; Id. at 806 (Thomas, J.,

     concurring).

98. The Supreme Court has held that the right to keep and bear arms is a

     fundamental right, the core of which is for self-defense. Heller, 554 U.S. at

     581.

99. In Heller, the U.S. Supreme Court defined “bear arms” as to “wear, bear, or

     carry ... upon the person or in the clothing or in a pocket, for the purpose ... of

     being armed and ready for offensive or defensive action in a case of conflict

     with another person.” 554 U.S. at 584.

100. 42 U.S.C. § 1983 prohibits state actors from depriving a person of a federal

     constitutional rights under color of state law.

101. Plaintiffs Bassett, Beeler, and Ogle, along with those similarly situated, are

     law-abiding, peaceable citizens of Tennessee and the United States who desire

     to lawfully own, possess, and utilize firearms and ammunition, and to carry


                                         32

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 32 of 37 PageID #: 32
     loaded handguns and ammunition on public streets and public property

     throughout this State without being subjected to criminal prosecution simply

     because the State’s permitting scheme which Defendants are actively

     administering, implementing, and enforcing renders them ineligible for the

     permit required to lawfully carry a loaded handgun in public and, after July 1,

     2021, it will render them ineligible for the new exception for permitless carry.

102. Defendants have violated the right of Plaintiffs and all those similarly situated

     to keep and bear arms by and through their administration, implementation,

     and enforcement of Tenn. Code Ann. §§ 39-17-1307(a), 39-17-1351(b)-(c)

     and   39-17-1366(b)(3),     as   well   as   their   eventual    administration,

     implementation, and enforcement of the PC 108 Exception, and the related

     regulations, policies, practices, and customs preventing Plaintiffs and those

     similarly situated from carrying a loaded handgun on public streets and public

     property in the lawful exercise of their fundamental right to do so.

103. Defendants’ administration, implementation, and enforcement of Sections 39-

     17-1307, 39-17-1351 and 39-17-1366 and the regulations, customs, practices,

     and policies related thereto, as well as their eventual administration,

     implementation, and enforcement of Tenn. Code Ann. § 39-17-1307(g)(1)(A)

     as created under the soon-to-be-effective PC 108 Exception, constitute an

     infringement of and an impermissible burden upon the right of Plaintiffs and


                                        33

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 33 of 37 PageID #: 33
    all those similarly situated to keep and bear arms under the Second and

    Fourteenth Amendments of the U.S. Constitution, especially since this

    enforcement activity prevents Plaintiffs from “wear[ing], bear[ing], or

    carry[ing a firearm] ... upon the person or in the clothing or in a pocket, for

    the purpose ... of being armed and ready for offensive or defensive action in

    a case of conflict with another person.” Heller, 554 U.S. at 584.

104. Defendants’ active administration, implementation, and enforcement of the

    laws and related regulations, customs, practices, and policies challenged

    herein force Plaintiffs and all those similarly situated to either comply with

    the draconian and unconstitutional permitting mandate (which they cannot do

    as a matter of state law)—and to thereby relinquish their fundamental rights

    to exercise lawful armed defense of themselves, their loved ones, and their

    property—or be subjected to criminal prosecution and sanction.

105. Therefore, as a direct and proximate result of the above infringement of and

    impermissible burden on the right of Plaintiffs and all those similarly situated

    under the Second and Fourteenth Amendment rights, Plaintiffs and all those

    similarly situated have suffered an unlawful deprivation of their fundamental

    constitutional right to keep and bear arms and will continue to suffer such

    injury unless and until granted the relief they seek herein.




                                       34

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 34 of 37 PageID #: 34
 106. Plaintiffs have incurred nominal damages, attorney fees, and costs as a direct

      result of prosecuting the present court action.


                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Honorable Court

enter judgment in their favor and against Defendants, as follows:

 a)   Declare that Tenn. Code Ann. § 39-17-1307, its derivative regulations, and all

      related laws, policies, procedures, practices, and customs violate the right of

      Plaintiffs and all those similarly situated to keep and bear arms as guaranteed

      by the Second and Fourteenth Amendments to the United States Constitution;

 b)   Preliminarily, and thereafter permanently, enjoin Defendants, their officers,

      agents, servants, employees, and all persons in active concert or participation

      with them from enforcing against Plaintiffs, and those similarly situated,

      Tenn. Code Ann. § 39-17-1307 and all its derivative regulations, and all

      related laws, policies, procedures, practices, and customs that impede or

      would impede Plaintiffs and those who are similarly situated from exercising

      their right to keep and bear arms or sanction them for it;

 c)   Declare that Tenn. Code Ann. §§ 39-17-1351(b)-(c) its derivative regulations,

      and all related laws, policies, procedures, practices, and customs violate the

      right of Plaintiffs and all those who are similarly situated to keep and bear



                                         35

   Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 35 of 37 PageID #: 35
     arms as guaranteed by the Second and Fourteenth Amendments to the United

     States Constitution;

d)   Preliminarily, and thereafter permanently, enjoin Defendants, their officers,

     agents, servants, employees, and all persons in active concert or participation

     with them from administering, implementing, or enforcing against Plaintiffs,

     and those similarly situated, Tenn. Code Ann. §§ 39-17-1351(b)-(c) and all

     its derivative regulations, and all related laws, policies, and procedures that

     impede or would impede Plaintiffs and those who are similarly situated from

     exercising their right to keep and bear arms or sanction them for it;

e)   Declare that Tenn. Code Ann. §§ 39-17-1366(b)(3) its derivative regulations,

     and all related laws, policies, procedures, practices, and customs violate the

     right of Plaintiffs and all those who are similarly situated to keep and bear

     arms as guaranteed by the Second and Fourteenth Amendments to the United

     States Constitution;

f)   Preliminarily, and thereafter permanently, enjoin Defendants, their officers,

     agents, servants, employees, and all persons in active concert or participation

     with them from administering, implementing, or enforcing against Plaintiffs,

     and those similarly situated, Tenn. Code Ann. §§ 39-17-1366(b)(3) and all its

     derivative regulations, and all related laws, policies, procedures, practices,

     and customs that impede or would impede Plaintiffs and those who are


                                        36

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 36 of 37 PageID #: 36
     similarly situated from exercising their right to keep and bear arms or sanction

     them for it;

g)   Award Plaintiffs costs, attorney fees, and all other allowable expenses

     pursuant to 42 U.S.C. § 1988 and all applicable laws; and,

h)   Grant any and all other equitable and/or legal remedies this Court may see fit.



                                             Respectfully Submitted,

                                             /s/ Jay L. Johnson
                                             Jay L. Johnson
                                             TN Bar No. 020155
                                             JOHNSON LAW FIRM
                                             105 Crook Avenue
                                             PO Box 97
                                             Henderson, TN 38340
                                             P: 731-989-2608
                                             E: jay@jayjohnsonlawfirm.com

                                             Raymond M. DiGuiseppe
                                             THE DIGUISEPPE LAW FIRM, P.C.
                                             4320 Southport-Supply Road
                                             Suite 300
                                             Southport, NC 28461
                                             P: 910-713-8804
                                             E: law.rmd@gmail.com
                                             Pro Hac Vice Forthcoming

                                             William Sack
                                             FIREARMS POLICY COALITION
                                             1215 K Street, 17th Floor
                                             Sacramento, CA 95814
                                             (916) 596-3492
                                             E: wsack@fpclaw.org
                                             Pro Hac Vice Forthcoming

                                        37

 Case 3:21-cv-00152 Document 1 Filed 04/22/21 Page 37 of 37 PageID #: 37
